Citation Nr: 1228631	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  11-01 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.  He also served in the Army National Guard with various periods of unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between June 1981 and November 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO, inter alia, denied service connection for generalized anxiety disorder.  In May 2010, the Veteran filed a notice of disagreement (NOD) as to the denial.  The RO issued a statement of the case (SOC) in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2011.

In characterizing the claim on appeal, the Board is cognizant of the decision of the United States Court of Appeals of Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  Clemons, 23 Vet. App. 1.  In the instant case, the record includes other psychiatric diagnoses (i.e., depression and bipolar disorder).  Under these circumstances, the Board finds his claim is more appropriately characterized as service connection for an acquired psychiatric disability, to include generalized anxiety disorder, as reflected on the title page.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.




REMAND

The Board's review of the record reveals that further RO action on the claim is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran's primary contention is that he first developed an anxiety disorder during his three-month deployment to Honduras in 1987.  This contention by the Veteran is supported by one of his fellow soldiers in the National Guard who submitted a statement in October 2009 describing the Veteran's anxiety attacks as starting in 1987 when they were deployed to Honduras.  The Veteran described to a Durham VA Medical Center (VAMC) physician in September 2008 how spending three months in Honduras in 1987 caused him "extreme fear."  

There is also evidence in the record, however, that suggests other possible periods when his anxiety attacks began, including in 1979, 1981, and 1988-1992.  These periods should also be considered for whether or not the Veteran was on active duty or ACDUTRA and whether his anxiety attacks began or are related to that period of service.  Pertinent to this appeal, 1979 and 1981 are encompassed by the Veteran's period of verified active duty service.  Thus such evidence should also be considered in determining whether his anxiety attacks began or are related to service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).

With respect to the Veteran's National Guard service, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(d).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Thus, to determine whether the Veteran can be eligible for service connection for anxiety, it must be established that the Veteran's anxiety had its onset or is otherwise medically related to a period in which he served on active duty or ACDUTRA.  Id.

The Veteran has presented lay evidence indicating that his anxiety attacks first began during either a period of ACDUTRA or active duty and has corroborated these statements with a statement from a colleague who served with him in Honduras with the National Guard.  Additionally, the Veteran has asserted that he has continued to experience similar anxiety attacks since that time, and the record contains several competent and credible diagnoses of anxiety disorder.  Accordingly, the Veteran has demonstrated the existence of a current diagnosis that may be associated with a disease that began during a qualifying period of service, and therefore a VA examination to obtain a medical nexus opinion is warranted.  See McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the appellant to undergo VA psychological examination, by a psychiatrist or psychologist, at a VA medical facility (preferably, the Durham VAMC) in order to determine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's anxiety had its onset or is otherwise medically related to any period of active duty or ACDUTRA, to include the Veteran's period of service in Honduras in the late 1980s.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the original claim for service connection for anxiety (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to seeking the requested examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.

In a claim for disability compensation, VA will make efforts to obtain the claimant's records, if relevant to the claim.  38 C.F.R. § 3.159(c)(3).  When records have been lost, VA has a heightened duty to assist the appellant in development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In the present case, the Veteran's service treatment records (STRs) from his active duty in 1978-1981 were not able to be located, and partial STRs from his National Guard service were received in their place.  STRs and personnel records from the Veteran's National Guard service from 1981-1992 were never requested by the RO.  The Board notes that such records are pertinent to the Veteran's claim for service connection for anxiety as he specifically contends this disability is related to time spent while in the National Guard on active duty in Honduras in 1987.  Furthermore, he expressly contends that he was hospitalized for a psychiatric disability around that same period and may have been separated from the National Guard due to his psychiatric disability.

The Board notes that National Guard records may be filed separate from a veteran's STRs, often with the State where the service took place, which in this case is North Carolina.  Since it does not appear that any attempt has been made to obtain any National Guard records beyond those that were received following a request for his active duty STRs from the National Personnel Records Center (NPRC), the Board finds that the RO should obtain and associate with the claims file any personnel records or STRs pertaining to the Veteran's National Guard service from 1981 to 1992, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal and non-Federal facilities.

While this matter is on remand, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  As the Veteran's VAMC records indicate that he has undergone psychiatric treatment earlier in his life, this letter should request that the Veteran submit any records (or necessary releases to obtain records) related to psychiatric treatment from 1979 to 2007, including any hospitalization for psychiatric treatment undergone in 1979, 1981, 1987-1992, 1999, or 2007, at John Umstead Hospital, Holly Hill Hospital, or any other medical facility.

Additionally, although the Veteran has already been given an opportunity to submit records regarding his period of active duty from 1978-1981, the RO should notify the Veteran that he has another opportunity to provide any evidence in his possession relating to this period, including lay statements, statements from people who knew him at that time, army personnel records, STRs, or private medical records.  See O'Hare, 1 Vet. App. at 367.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Once all records have been acquired and associated with the claims file, the RO should take appropriate action to verify all of the Veteran's periods of active duty and ACDUTRA.  The Board notes that regarding the Veteran's National Guard service, the current record contains only his November 1992 Report of Separation from the Army National Guard of North Carolina and partial STRs from 1983-1992.  Pertinent to the current determination, none of the documents in the record identify periods during this time that the appellant served on active duty or ACDUTRA during his eleven years of service in the Army National Guard.  According to the Veteran and the statement of his colleague, the Veteran's anxiety first began during a three-month mobilization to Honduras or possibly during another period of active duty service or ACDUTRA.  Verifying the Veteran's periods of active duty and ACDUTRA will establish whether the Veteran's anxiety had its onset during a period of service that is eligible for service connection to be granted for a disease arising at that time.  38 U.S.C.A. §§ 101(22), (24), 106, 1110, 1131; 38 C.F.R. § 3.6.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should request from all appropriate source(s) complete copies of any and all personnel records pertaining to the Veteran's service in the North Carolina Army National Guard from June 1981 to November 1992.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal and non-Federal facilities.  All records and/or responses received should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

2.  The RO should request from all appropriate source(s) complete copies of any and all STRs pertaining to the Veteran's service in the North Carolina Army National Guard from June 1981 to November 1992.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal and non-Federal facilities.  All records and/or responses received should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

3.  Following receipt of any relevant personnel and STRs, the RO should prepare a summary of any verified date(s) of active duty and ACDUTRA for the Veteran's period of service in the Army National Guard from June 1981 to November 1992, to include the Veteran's period of service in Honduras in the late 1980's.

4.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  This letter should specifically request that the Veteran submit any private medical records (or necessary releases to obtain records) related to psychiatric treatment from 1979 to 2007, including any hospitalization for psychiatric treatment undergone in 1979, 1981, 1987-1992, or 2007, at John Umstead Hospital or Holly Hill Hospital, as referenced by the Veteran in his VAMC records.  The letter should also inform the Veteran that he may submit alternative forms of evidence regarding his period of active duty service from June 1978 to June 1981, including lay statements and statements from people who knew him during that time and may have observed his anxiety attacks.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA psychological examination, by a psychiatrist or psychologist, at a VA medical facility (preferably, the Durham VAMC).

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should be asked to render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's anxiety had its onset or is otherwise medically related to any period of active duty or ACDUTRA, to include the Veteran's period of service in Honduras in the late 1980s.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  In rendering the opinion, the examiner should include discussion of the Veteran's documented medical history and assertions as well as the statement submitted by the Veteran's National Guard colleague in October 2009.

7.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claim) and legal authority.

10.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

